The proceeding is barred by the statute of limitations since petitioner failed to file her petition within the time required by CPLR 217 (1), namely, four months after respondent issued its final determination on November 20, 2008 (see Matter of Stephens v New York City Hous. Auth., 293 AD2d 318 [2002], lv denied 98 NY2d 610 [2002]). In any event, respondent’s determination was not arbitrary and capricious. Petitioner, in violation of her lease and the rules promulgated by respondent, was convicted of possession of a weapon and possession of a controlled substance following the execution of two separate search warrants of her apartment within a three month period (see Harris v Hernandez, 30 AD3d 269 [2006]; see also Matter of Diaz v Hernandez, 66 AD3d 525 [2009]). Furthermore, while recognizing the hardship to petitioner and her children, the penalty of termination does not shock our sense of fairness (see Matter of Satterwhite v Hernandez, 16 AD3d 131, 132 [2005]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur — Gonzalez, PJ., Andrias, Saxe and Sweeny, JJ.